           Case 2:19-cv-02068-KJM-JDP Document 27 Filed 07/20/21 Page 1 of 3



 1   LESTER, CANTRELL & KRAUS, LLP
     Kevin R. Crisp [SBN97504]
 2   1770 Iowa Avenue, Suite 110
 3
     Riverside, California 92507
     Telephone: (951) 300-2690
 4   Facsimile: (951) 300-2694
     kcrisp@lc-lawyers.com
 5
     Attorneys for Defendant, STANLEY BLACK & DECKER, INC.
 6
 7
                            UNITED STATES DISTRICT COURT
 8
                           EASTERN DISTRICT OF CALIFORNIA
 9
10
     ZENITH INSURANCE COMPANY,                    CASE NO.: 2:19-cv-02068-KJM-JDP
11
12
                          Plaintiff,              STIPULATION RE: PRETRIAL
                                                  DATES AND DEADLINES ON
13   vs.                                          AMENDED COMPLAINT; ORDER

14   BLACK & DECKER (U.S.) INC., and              ASSIGNED FOR ALL PURPOSES TO:
     DOES 1 to 25, inclusive,                     MAGISTRATE JUDGE JEREMY D. PETERSON
15
                          Defendants.
                                                  COURTROOM 9, 13TH FLOOR
16
17
                                                  Federal Action Filed: October 14, 2019
18
                                                  State Action Filed: August 23, 2019
19                                                San Joaquin County Superior Court
                                                  STK-CV-UP:-19-11017
20
21
22
23           Plaintiff Zenith Insurance Company and Defendant Black & Decker (U.S.) Inc.
24   enter this stipulation in light of the following facts:
25           1. This is a fire subrogation case, involving claimed defects in rechargeable tool
26   battery packs and/or their associated chargers. The remaining post-fire physical
27   evidence consists largely of pooled melted and charred plastic, embedded with assorted
28   metal debris, much of which is not related to the products involved in this case.
        Case 2:19-cv-02068-KJM-JDP Document 27 Filed 07/20/21 Page 2 of 3



 1         2. The original named and appearing defendant, Stanley, Black & Decker, Inc.
 2   (SBD), has in place a year-long Covid-related travel ban for airline travel of its
 3   employees. SBD is headquartered in Connecticut. On May 11, 2021, counsel for
 4   Defendant SBD drove from Riverside, California to Fremont, California to personally
 5   inspect and photograph the fire debris. Photos were taken by counsel at the inspection
 6   on May 12, 2021, and circulated internally with Defendant.
 7         3. Shortly following the inspection on May 12, 2021, counsel for SBD realized
 8   that the correct defendant with respect to potential responsibility for the products at
 9   issue was not SBD, but “Black & Decker (U.S.) Inc.” Defense counsel promptly
10   informed plaintiff’s counsel of that and discussed potential ways to correct this
11   situation and bring the proper defendant into the suit.
12         4. At the suggestion of the court, Plaintiff filed an amended complaint, dropping
13   SBD as a defendant and naming instead Black & Decker (U.S.) Inc. (B&D) as its
14   defendant. Defendant B&D then promptly filed an answer to the First Amended
15   Complaint.
16         5. Much of the previous discovery in the case was not time wasted. B&D is
17   represented by SBD’s former counsel, and Zenith has provided extensive
18   documentation concerning its damages. The parties therefor suggest the following
19   abbreviated schedule for pre-trial dates and deadlines for the amended parties to the
20   action:
21         -Fact discovery to be completed by September 27, 2021
22         -Expert disclosures to be made by October 25, 2021
23         -Rebuttal witnesses shall be exchanged by November 22, 2021
24         -All dispositive motions, except for motions for, temporary restraining
25   orders or other emergency applications, shall be heard by January 17, 2022.
26         6. Additionally, in the interest of economy, the parties agree that the Stipulated
27   Protective Order agreed to by Plaintiff and former defendant SBD, and approved by
28   the court (Document No. 20), is deemed binding on Plaintiff and B&D.
        Case 2:19-cv-02068-KJM-JDP Document 27 Filed 07/20/21 Page 3 of 3



 1
 2         Respectfully submitted,
 3   Dated: June 10, 2021                       CHERNOW AND LIEB
 4                                         BY: __/s/ Jeffery J. Williams__________
                                                Jeffery J. Williams
 5
                                                Attorneys for Plaintiff,
 6                                              ZENITH INSURANCE COMPANY
 7
 8
 9
     Dated: June 10, 2021                  LESTER CANTRELL & KRAUS, LLP
10
11                                        BY: _/s/ Kevin R. Crisp_____________
                                                 Kevin R. Crisp
12
                                                 Attorneys for Defendants,
13                                               STANLEY BLACK & DECKER, INC.
14
15                                         ORDER
16
           The court approves the parties’ stipulation. See ECF No. 26. The scheduling
17
18   order is modified as follows:
19
           Fact discovery to be completed by September 27, 2021
20
21         Expert disclosures to be made by October 25, 2021
22
           Rebuttal witnesses shall be exchanged by November 22, 2021
23
24
           All dispositive motions, except for motions for, temporary restraining orders or

25   other emergency applications, shall be heard by January 27, 2022.
26
           This order resolves ECF No. 26.
27
28   DATED: July 19, 2021.
